DETAILED ACTION
This action is responsive to the amendment filed on 03 August 2021. Examiner acknowledges amendments made to claims 21, 23-35, and 40, the cancellation of claims 22 and 36-39, and the addition of claims 41-44. Claims 21, 23-35, and 40-44 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 42 and 44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification fails to reasonably convey the limitations of “the first threading being opposite of a second threading on the single lead screw” of claim 42 and “the first pitch being in an opposite of the second pitch” of claim 44 in such a way as to reasonably convey to one skilled in the relevant art that the 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 42 and 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 42 and 44 recite the limitations of “the first pitch being opposite of the second pitch” (line 2 of claim 42, line 3 of claim 44), wherein it is unclear what the threading is opposite with regards to. For examination purposes, examiner has interpreted the first pitch to be in an opposite direction to the second pitch.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 23-35, and 40-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Videbaek (US-20110054350-A1, previously presented) in view of Trezza (US-8337415-B1, previously presented).
Regarding claim 21, Videbaek teaches a core needle biopsy device, comprising (a) a needle assembly, the needle assembly including a piercer and a hollow cutter, the piercer including a sharp distal tip, the piercer being slidably disposed within the cutter to sever a tissue sample (biopsy probe 44 includes a sample basket 441 and a cutter cannula 442. Sample basket 441 has a sharpened tip 443 to aid in puncturing tissue…Sample basket 441 and a cutter cannula 442 are configured to be individually movable along a longitudinal axis 445 (Videbaek, Paragraph [0047]), (b) a cutter drive assembly configured to selectively fire the cutter (first driven unit 421 may be in the form of a linear slide that is drivably engaged with first drive 361 of driver assembly 12, which in turn drives cutter cannula 442 (Paragraph [0048])), (c) a piercer drive assembly configured to selectively fire the piercer (The second driven unit 422 may include a flexible toothed rack 50 and a gear train 52. Flexible toothed rack 50 is connected to sample basket 441, and gear train 52 is engaged with the teeth of flexible toothed rack 50. In operation, second drive 362 transfers rotary motion to gear train 52, and in turn gear train 52 engages flexible toothed rack 50 to move sample basket 441 (Paragraph [0049])), (d) a drive assembly configured to sequentially move both the cutter drive assembly and the piercer drive assembly, wherein the drive assembly is further configured to retract the piercer independently of the cutter while the needle assembly is disposed within a patient to expose a distal portion of the piercer to an exterior of a patient while at least a portion of the piercer remains within the cutter (first driven unit 421…drives cutter cannula 442 in a second direction 48 opposite to first direction 46 to sever tissue prolapsed into sample notch 444 (Paragraph [0048]); gear train 52 engages flexible toothed rack 50 to move sample basket 441 linearly to transport the tissue captured in sample notch 444 out of the body of the patient (Paragraph 
However, Videbaek fails to explicitly disclose that the drive assembly includes a lead screw configured to translate a portion of the piercer drive assembly and the cutter drive assembly, the lead screw being further configured to retract the piercer independently of the cutter while the needle assembly is disposed within a patient to expose a distal portion of the piercer to an exterior of a patient while at least a portion of the piercer remains within the cutter. Trezza discloses a biopsy device comprising a piercer and cutter, wherein Trezza teaches a lead screw configured to translate a portion of the piercer drive assembly and the cutter drive assembly (Element 202 as seen in Trezza, Figures 8A-C), the lead screw being further configured to retract the piercer independently of the cutter while the needle assembly is disposed within a patient to expose a distal portion of the piercer to an exterior of a patient while at least a portion of the piercer remains within the cutter (Trezza, Col 10, lines 31-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the core needle biopsy device as taught by Videbaek so as to incorporate the core needle biopsy device having the drive assembly include a lead screw configured to translate a portion of the piercer drive assembly and the cutter drive assembly, the lead screw being further configured to retract the piercer independently of the cutter while the needle assembly is disposed within a patient to expose a distal portion of the piercer to an exterior of a patient while at least a portion of the piercer remains within the cutter as taught by Trezza, as this amounts to a mere simple substitution of parts of one method for movement of the carriages for another, with the similar expected result of moving carriages (MPEP 2143(B)), as well as allowing for different movement speeds to control the speed of one carriage relative to another (Trezza, Col 10, lines 31-35).
Regarding claim 23, Videbaek in view of Trezza teaches the core needle biopsy device of claim 21, but Videbaek fails to explicitly disclose the lead screw including a first threaded portion and a second 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the core needle biopsy device as taught by Videbaek so as to incorporate the needle cocking assembly including a lead screw, wherein the lead screw includes a first threaded portion having a first pitch and a second threaded portion having a second pitch different from the first pitch as taught by Trezza, as this amounts to a mere simple substitution of parts of one method for movement of the carriages for another, with the similar expected result of moving carriages (MPEP 2143(B)), as well as allowing for different movement speeds to control the speed of one carriage relative to another (Trezza, Col 10, lines 31-35).
Regarding claim 24, Videbaek in view of Trezza teaches the core needle biopsy device of claim 23, but Videbaek fails to explicitly disclose the first threaded portion being configured to engage the cutter drive assembly, the second threaded portion being configured to engage the piercer drive assembly. However, Trezza discloses that the second threaded portion of the modified Videbaek in view of Trezza is configured to engage a plunger located within the cutter (Trezza, Col 5, lines 4-5; Col 9, lines 5-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the core needle biopsy device as taught by Videbaek in view of Trezza so as to incorporate the second threaded portion of Videbaek in view of Trezza being configured 
Regarding claim 25, Videbaek in view of Trezza teaches the core needle biopsy device of claim 24, but Videbaek fails to explicitly disclose the drive assembly further including a carriage nut disposed on the lead screw, the carriage nut including a threaded portion. Trezza discloses a drive assembly that further includes a carriage nut disposed on the lead screw (Trezza, Col 9, lines 5-8), wherein the carriage nut includes a threaded portion (Trezza, Col 9, lines 5-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the core needle biopsy device as taught by Videbaek in view of Trezza so as to incorporate the drive assembly further including a carriage nut disposed on the lead screw, wherein the carriage nut includes a threaded portion as taught by Trezza so as to allow for linear movement of a carriage relative to rotational movement of the carriage nut about the lead screw (Trezza, Col 10, lines 41-46).
Regarding claim 26, Videbaek in view of Trezza teaches the core needle biopsy device of claim 25, Videbaek fails to explicitly disclose the threaded portion of the carriage nut being configured to engage the piercer drive assembly. Trezza discloses that the threaded portion of the carriage nut is configured to engage a plunger carriage (Trezza, Col 9, lines 9-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the core needle biopsy device as taught by Videbaek in view of Trezza so as to incorporate the threaded portion of the carriage nut to be configured to engage the piercer drive assembly as taught by the mechanism of Trezza wherein the threaded portion of the carriage nut is configured to engage a plunger carriage, as this amounts to mere simple substitution of 
Regarding claim 27, Videbaek in view of Trezza teaches the core needle biopsy device of claim 26, but Videbaek fails to explicitly disclose the carriage nut being axially movable in response to axial movement of the carriage nut. Trezza discloses that the carriage nut is axially movable with a plunger carriage (Trezza, Col 9, lines 12-14; wherein in the current modification, the carriage nut is engaged with the drive assembly, corresponding the Trezza’s plunger carriage).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the core needle biopsy device as taught by Videbaek in view of Trezza so as to incorporate the carriage nut to be axially movable with the drive assembly as taught by the mechanism of Trezza’s carriage nut being axially movable with a plunger carriage (Trezza, Col 9, lines 12-14), as this amounts to mere simple substitution of one method for moving the piercer drive assembly for another with the similar expected result of allowing for movement of the piercer drive asembly (MPEP 2143(B)), as well as allowing for different movement speeds to control the speed of the drive assembly relative to the cutter drive assembly (Trezza, Col 10, lines 31-35).
Regarding claim 28, Videbaek in view of Trezza teaches the core needle biopsy device of claim 26, but Videbaek fails to explicitly disclose the piercer drive assembly being axially movable in response to axial movement of the carriage nut. Trezza discloses that a plunger carriage is axially movable in response to axial movement of the carriage nut (Trezza, Col 9, lines 12-14; wherein in the current modification, the carriage nut is engaged with the piercer drive assembly, corresponding to Trezza’s plunger carriage).

Regarding claim 29, Videbaek in view of Trezza teaches the core needle biopsy device of claim 26, the piercer drive assembly being axially movable in response to rotational movement of the carriage nut. Trezza discloses that a plunger carriage is axially movable in response to rotational movement of the carriage nut (Trezza, Col 9, lines 12-14; wherein in the current modification, the carriage nut is engaged with the piercer drive assembly, corresponding to Trezza’s plunger carriage).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the core needle biopsy device as taught by Videbaek in view of Trezza so as to incorporate the piercer drive assembly being axially movable in response to rotational movement of the carriage nut as taught by the mechanism of Trezza’s plunger carriage being axially movable in response to rotational movement of the carriage nut (Trezza, Col 9, lines 12-14), as this amounts to mere simple substitution of one method for moving the piercer carriage for another with the similar expected result of allowing for movement of the piercer drive assembly (MPEP 2143(B)), as well as allowing for different movement speeds to control the speed of the drive assembly relative to the cutter drive assembly (Trezza, Col 10, lines 31-35).

Regarding claim 31, Videbaek in view of Trezza teaches the core needle biopsy device of claim 30, but Videbaek fails to explicitly disclose the release assembly including a rotatable member configured to move at least a portion of the release assembly to thereby initiate firing of the cutter and the piercer in a predetermined sequence. Trezza discloses a release assembly that includes a including a rotatable member configured to move at least a portion of the release assembly to thereby initiate firing of the cutter and a plunger in a predetermined sequence (Trezza, Col 5, lines 44-47; Col 10, lines 31-35).
Regarding claim 32, Videbaek in view of Trezza teaches the core needle biopsy device of claim 21, but Videbaek fails to explicitly disclose at least a portion of the cutter drive assembly and the piercer drive assembly being driven by a spring. Trezza discloses that at least a portion of the cutter carriage is driven by a spring (Col 8, lines 23-28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the core needle biopsy device as taught by Videbaek so as to incorporate driving at least a portion of the cutter drive assembly with a spring as taught by Trezza in order to allow for the biasing of the cutter drive assembly to be reengaged so as to be ready to be used again (Trezza, Col 8, lines 23-28). It would have been similarly obvious to one of ordinary skill in the art 
Regarding claim 33, Videbaek in view of Trezza teaches the core needle biopsy device of claim 21, at least a portion of the cutter carriage drive assembly and the piercer drive assembly being driven by a motor (First drive 361 may include an electrical motor 381 and a motion transfer unit 401. Second drive 362 may include an electrical motor 382 and a motion transfer unit 402 (Paragraph [0038])).
Regarding claim 34, Videbaek in view of Trezza teaches the core needle biopsy device of claim 33, the motor being an electric motor (Paragraph [0038]).
Regarding claim 35, Videbaek in view of Trezza teaches the core needle biopsy device of claim 21, the drive assembly being configured to retract at least a portion of the piercer drive assembly when retracting the piercer (gear train 52 engages flexible toothed rack 50 to move sample basket 441 linearly to transport the tissue captured in sample notch 444 out of the body of the patient (Paragraph [0049]); wherein gear train 52 moving to transport the tissue out of the body comprises part of the piercer retraction assembly, wherein the second driven unit 422, which corresponds to Applicant’s piercer carriage, may include a gear train 52, which corresponds to Applicant’s piercer retraction assembly).
Regarding claim 40, Videbaek teaches a method for collecting a tissue sample using a core needle biopsy device, the method comprising (a) cocking a piercer and a cutter (Videbaek, Paragraph [0045, 0048, 0049]), (b) firing the piercer distally from a cocked position to a distal position, wherein the piercer is disposed within the cutter (Paragraph [0047, 0049]), (c) firing the cutter distally from a cocked position to a distal position after firing the piercer to sever a first tissue sample using the cutter (Videbaek, Paragraph [0048]), (d) retracting the piercer while the cutter remains in the distal position to collect the first tissue sample severed by the cutter (Paragraph [0048, 0049]), (e) collecting the first 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for collecting a tissue sample using a core needle biopsy device as taught by Videbaek so as to incorporate cocking a piercer and a cutter using a single lead screw to move both the piercer and the cutter and a step of retracting the piercer via the single lead screw as taught by Trezza as this amounts to a mere simple substitution of parts of one method for movement of the cutter and piercer for another, with the similar expected result of moving the cutter and piercer (MPEP 2143(B)).
Regarding claim 41, Videbaek in view of Trezza teaches the method of claim 40, but Videbaek fails to disclose the step of firing the cutter including a rotating a rotatable member to actuate one or more releases associated with the cutter, the piercer, or both the cutter and the piercer. Trezza discloses a step of firing the cutter including a rotating a rotatable member to actuate one or more releases associated with the cutter, the piercer, or both the cutter and the piercer (Trezza, Col 7, lines 39-42).

Regarding claim 43, Videbaek teaches a core needle biopsy device, comprising: (a) a needle assembly, the needle assembly including a piercer and a hollow cutter, the piercer including a sharp distal tip, the piercer being slidably disposed within the cutter to sever a tissue sample; (b) a cutter carriage associated with the cutter; (c) a piercer carriage associated with the piercer; and (d) a drive assembly configured to sequentially move both the cutter carriage and the piercer carriage, but Videbaek fails to explicitly disclose the drive assembly including a dual pitch lead screw, the dual pitch lead screw being configured to translate the cutter carriage and the piercer carriage simultaneously to compress a spring associated with the cutter carriage and the piercer carriage. Trezza discloses a drive assembly including a dual pitch lead screw, the dual pitch lead screw being configured to translate the cutter carriage and the piercer carriage simultaneously to compress a spring associated with the cutter carriage and the piercer carriage (Trezza, Col 10, lines 31-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the core needle biopsy device as taught by Videbaek in view of Trezza so as to incorporate the drive assembly including a dual pitch lead screw, the dual pitch lead screw being configured to translate the cutter carriage and the piercer carriage simultaneously to compress a spring associated with the cutter carriage and the piercer carriage as taught by Trezza as this amounts to mere simple substitution of one method for moving the piercer carriage for another with the similar expected result of allowing for movement of the piercer carriage (MPEP 2143(B)), as well as .
 Claims 42 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Videbaek in view of Trezza as applied to claims 40 and 43 above, respectively, and further in view of Cesarini (US-7226459-B2).
Regarding claim 42, the method of claim 40, but Videbaek fails to disclose the step of retracting the piercer being performed using a first threading on the single lead screw. Trezza discloses the step of retracting the piercer being performed using a first threading on the single lead screw (Trezza, Col 8, 28-42). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Videbaek so as to incorporate the step of retracting the piercer being performed using a first threading on the single lead screw as taught by Trezza, allowing for different movement speeds to control the speed of one carriage relative to another (Trezza, Col 10, lines 31-35).
However, while Trezza discloses that a variety of other ways to associate the lead screw with the cutter and the plunger may be utilized (Trezza, Col 10, lines 55-65), Videbaek in view of Trezza fails to explicitly disclose the first threading being in an opposite direction (see 112(a)/(b) rejections above) of a second threading on the single lead screw. Cesarini discloses a first pitch being in an opposite direction of the second pitch (Cesarini, Col 4, lines 6-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Videbaek in view of Trezza so as to incorporate the first pitch being in an opposite direction of the second pitch as taught by Cesarini as this amounts to mere simple substitution of one method of controlling the speed of a carriage for another (MPEP 2143(I)(B)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the core needle biopsy device as taught by Videbaek so as to incorporate the dual pitch lead screw including a first threading defining a first pitch and a second threading defining a second pitch as taught by Trezza, allowing for different movement speeds to control the speed of one carriage relative to another (Trezza, Col 10, lines 31-35).
However, while Trezza discloses that a variety of other ways to associate the lead screw with the cutter and the plunger may be utilized (Trezza, Col 10, lines 55-65), Videbaek in view of Trezza fails to explicitly disclose the first pitch being in an opposite direction (see 112(a)/(b) rejections above) of the second pitch. Cesarini discloses a first pitch being in an opposite direction of the second pitch (Cesarini, Col 4, lines 6-9). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the core needle biopsy device of Videbaek in view of Trezza so as to incorporate the first pitch being in an opposite direction of the second pitch as taught by Cesarini as this amounts to mere simple substitution of one method of controlling the speed of a carriage for another (MPEP 2143(I)(B)).
Response to Arguments
Applicant's arguments filed 03 November 2021 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim(s) 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Videbaek is modified by Trezza so as to incorporate a single lead screw as part of the drive assembly (Trezza, Col 10, lines 31-35).
Furthermore, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVERO ANTONIO P LOPEZ whose telephone number is (571)272-7378. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.P.L./Examiner, Art Unit 3791                                                                                                                                                                                                        
/PATRICK FERNANDES/Primary Examiner, Art Unit 3791